Citation Nr: 1817951	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to April 1986. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented to reopen the claim for right eye non-ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury with no light perception. 

In September 2016, the Board reopened and remanded the claim for further development.  The case is now returned to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2016, the Board remanded the appeal to send the Veteran appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice for secondary service connection claims, as well as the provisions for 38 C.F.R. § 3.383, and to schedule him for a VA examination to address whether the service-connected left eye disability aggravated the right eye non-ischemic retinal vein occlusion.  A VCAA letter and letter notifying the Veteran he would be provided with details of an examination by a private medical facility would follow.  These letters were sent to a P.O. Box in Pensacola, Florida.  VA documents reflect the Veteran did not appear for the November 2016 examination and that the Veteran could not be contacted.  A compensation and examination inquiry lists an address located in the Philippines.   

However, the Board notes that recent correspondence from the Veteran from October 2017 to January 2018 reflects the Veteran provided a different address in Milton, Florida, and he responded to correspondence from this address.  The Veteran also provided a different phone number.

Thus, it appears the VCAA and examination correspondence was sent to the incorrect address.  Accordingly, the Board finds a remand is necessary to resend the Veteran the VCAA notice and to reschedule the Veteran for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Appropriate notice should be sent to the address in Milton, Florida, as listed on the January 2018 Report of General Information, that complies with the Veterans Claims Assistance Act of 2000 as it pertains to the claim for secondary service connection, and also the provisions of 38 C.F.R. § 3.383, special consideration for paired organs and considerations under the old and new criteria.

2.  Obtain any updated VA treatment records.

3.  Following completion of the above, schedule the Veteran for an examination with a VA ophthalmologist (send correspondence to the address in Milton, Florida, as listed on the January 2018 Report of General Information) to determine: 

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right eye non-ischemic retinal vein occlusion is either (a) caused, or (b) is aggravated by his service-connected left eye injury with no light perception.

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete history should be obtained from the Veteran.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

4.  After undertaking the development above, readjudicate the Veteran's claim for service connection for right eye non ischemic retinal vein occlusion, claimed as secondary to service-connected left eye injury without light perception.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time to respond.  Thereafter, return the appeal to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

